Citation Nr: 0210153	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet and hands (claimed as jungle rot).

2.  Entitlement to service connection for bilateral hearing 
loss.
 
3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for service 
connection malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A skin disability of the feet and hands (claimed as 
jungle rot) during active military service is not shown, and 
any current skin condition began years after service and is 
unrelated to service.

2.  The veteran's bilateral hearing loss began many years 
after his active duty and there is no competent medical 
evidence of a nexus between bilateral hearing loss and any 
incident of active military service.

3.  The veteran's tinnitus began many years after his active 
duty and there is no competent medical evidence of a nexus 
between his tinnitus and any incident of active military 
service.

4. The veteran's service connected malaria is not manifested 
by active malaria or residual damage to any organ as a 
result of malaria. 



CONCLUSIONS OF LAW

1.  A skin disability of the feet and hands (claimed as 
jungle rot) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

4.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
4.88b, Diagnostic Code 6304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated July 1953 and December 2001 with addendum; 
statement from M.J.B., M.D., dated February 1999 and 
treatment records dated April 1997 to March 2002; statements 
dated May 1999 from the veteran's wife and son.  The issues 
were also remanded for further development.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussion in the statement of the case and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Thus, although the claims were 
developed before the effective date of the VCAA, the veteran 
has been made aware of the evidence and information necessary 
to substantiate his claim, and he has been made aware of VA's 
role in assisting in the development of the claim.  There is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103, 5103A.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Skin disability of the feet and hands (claimed as jungle rot)

Service medical records are negative for complaints, 
treatment, or diagnosis of a skin disability of the feet and 
hands.  The veteran's October 1952 separation examination 
showed a normal clinical evaluation of the skin, lymphatics.

At his July 1953 VA examination, the veteran did not complain 
of a skin disability of his feet and hands.  The examiner did 
not diagnosis a disability of the skin relating to the feet 
and hands.

A February 1999 statement by M.J.B., M.D., indicated that the 
veteran served in the Armed Services during the Korean 
Conflict and acquired onychomycosis of his finger and 
toenails while there.  Treatment records from that same month 
indicate that the veteran received treatment for 
onychomycosis and that he could be a candidate for Lamisil 
therapy.

Statements from the veteran's wife and son dated May 1999, 
indicate that the veteran contracted jungle rot on his 
fingernails and toes in Korea which appeared within a few 
months of his returning.

At his December 2001 VA examination, the veteran reported 
that he noted loss of a toenail and then progressive disease 
of his fingernails and toenails.  He indicated that at one 
point following discharge an attempt was made to treat this 
condition with oral medication, however, because of side 
effects and his need to maintain employment he was unable to 
continue on this treatment.  

The examination showed fingers of his left hand were 
extensively involved with onychomycosis and he had toe 
involvement of all of his toes.  The veteran recalled 
spending long periods in cold damp weather with no change of 
his boots or socks, which might be a contributing factor.  
The examiner indicated that the C-file was reviewed and 
opined that it was as likely as not that the veteran's 
onychomycosis had its onset while on active duty in Korea.  

In an addendum to the December 2001 VA examination, the 
examiner noted that he saw no other evidence of skin disease 
other than onychomycosis which he felt was service connected 
by history rather than by documentation of "jungle rot" in 
the C-file.  

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a skin disability of 
the feet and hands (claimed as jungle rot).  Service medical 
records do not show that a skin disability of the feet and 
hands was manifested during service.  Likewise, a VA 
examination in July 1953 showed no complaints or diagnosis of 
a skin disability of the feet and hands.  There is no 
diagnosis of a skin disability of the feet and hands until 
1999, many years after separation from service.  

The only medical evidence of record that supports the 
veteran's contention is the statement from M.J.B., M.D., and 
dated February 1999.  There is no indication that he reviewed 
any medical records in concluding that the veteran's 
onychomycosis of his fingers and toenails where due to his 
service in Korea.  The February 2002 addendum to the December 
2001 VA examination indicated that the veteran's 
onychomycosis is related to service by the veteran's history 
only, because the documentation showing jungle rot was not 
shown by the clinical records.  While an examiner can render 
a current diagnosis based upon an examination of the veteran, 
the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409.  Little weight is given to the 
statement by M.J.B., M.D., because it appears lacking in this 
manner.

While the veteran, his wife, and son have related his 
disability to service, and are capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, without persuasive evidence linking the 
onychomycosis of the fingers and toenails to service, this 
claim must be denied.  In short, the preponderance of the 
evidence is against the veteran's claim.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Bilateral hearing loss and tinnitus

The veteran contends that he suffers from hearing loss, which 
manifested in service while serving in Korea.

Service medical records are negative for any complaints, 
treatment, or diagnosis of bilateral hearing loss or 
tinnitus.  Induction examination dated October 1950 showed 
the physician conducted a whisper voice hearing test 
bilaterally, and that the results for both ears were 15/15.  
The separation examination dated October 1952 showed normal 
clinical evaluation of the ears and a whisper voice hearing 
test bilaterally showed both ears were 15/15.  

At his July 1953 VA examination, the veteran had no 
subjective complaints of hearing loss or tinnitus and 
objective findings on the examination revealed no hearing 
loss or tinnitus.

In a lay statement from the veteran's wife dated May 1999, 
she indicated that the veteran had ringing in his ears within 
a few months of his return from Korea in November 1952.

An October 1999 examination conducted by M.J.B., M.D., 
indicated that the veteran denied hearing change, tinnitus.  
At an October 2001 examination the examiner reported that the 
veteran denied hearing change, tinnitus.  It was noted that 
the veteran's eardrums were clear.

At a December 2001 VA audiology examination, the veteran 
reported he was in Korea for 3 and a half years and reported 
being exposed to artillery fire in the 424th Field Artillery 
Battalion.  He also claimed to have a medium intensity, 
constant high pitched, echo-like tinnitus in both ears as the 
result of the noise exposure.  He indicated that the tinnitus 
was bothering him more with age.

The examination showed pure tone thresholds, in decibels, 
were as follows: 

HERTZ

500 1,000 2,000 3,000 4,000  RIGHT 20 20 20 30 50  LEFT 15 25 
20 20 25

Speech audiometry revealed speech recognition on the right of 
94 percent and on the left of 98 percent.  The examiner noted 
that the right ear - normal hearing from 250 through 2,000 Hz 
with a mild to severe, sensorineural loss at 3,000 through 
8,000 Hz.  The left ear showed normal hearing at 250 through 
4,000 Hz with mild to moderate, sensorineural loss at 6,000 
and 8,000 Hz.  The examiner noted that the C-file was 
reviewed and indicated that the induction or separation 
physicals did not mention any otologic problem and hearing 
screenings at both visits were normal.  The examiner noted 
the veteran's private physician's letter of February 1999 
stating that the veteran's tinnitus might be secondary to his 
war experience.  The VA examiner found no supporting evidence 
of this in the file.  He noted that the veteran's hearing 
loss was consistent with normal deterioration with age and 
opined that it was as likely as not that the hearing loss was 
due to presbycusis and not to the noise experienced in Korea.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for impaired hearing 
of his right ear as he had 40 decibels or greater at 4,000 
Hertz.  The veteran fails to meet the regulatory standard for 
establishing a current hearing disability of the left ear as 
defined in 38 C.F.R. § 3.385.  The veteran also claims that 
he has suffered from tinnitus since service; he stated at the 
December 2001 VA examination that the tinnitus was bothering 
him more with age.

The evidence does not support a finding that the veteran's 
bilateral hearing loss or tinnitus was manifested during 
service.  As evidenced by the results of the December 2001 VA 
examination, however, the veteran currently suffers from 
hearing loss as defined in 38 C.F.R. § 3.385 of his right ear 
only.  The examiner has attributed the veteran's hearing loss 
to presbycusis and not to the noise experienced in Korea.

The only medical evidence of record that supports the 
veteran's contention is the statement from M.J.B., M.D., 
dated February 1999 which indicated that the veteran's 
bilateral tinnitus might be secondary to exposure to heavy 
artillery noise.  However, it is noted that examinations 
dated October 1999 and 2001, indicate that the veteran denied 
hearing change, tinnitus.  Nevertheless, it is again noted 
that there is no indication that the physician reviewed any 
medical records in concluding that the veteran's tinnitus 
might be secondary to noise exposure in Korea.  Swann, 5 Vet. 
App. at 233; LeShore, 8 Vet. App. at 409.  

The veteran also submitted lay statements asserting that he 
suffered from noise exposure and hearing loss with tinnitus 
during service.  It is found that this information is less 
probative than the VA audiologist's opinion.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu, 2 Vet. App. at 494-95.  
Indeed, the veteran was provided with an examination to 
determine whether the evidence supported such a relationship, 
and the results were negative.  Without such evidence of a 
nexus, a claim for hearing loss with tinnitus cannot be 
granted.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

III.  Increased rating for malaria

Lay statements from the veteran's wife and son dated May 1999 
indicate that the veteran had a severe case of malaria within 
one month of his return from Korea in November 1952.  The 
veteran's son, who was born in 1955 reported that as a child 
he saw the veteran have malaria attacks which were 
frightening.

Treatment records from M.J.B., M.D., indicate that at an 
October 1999 examination, the veteran reported generally 
feeling well.  The examination revealed no weight changes, 
fever or chills.  The abdomen had no hepatosplenomegaly or 
masses and was soft and nontender.  An October 2001 
examination showed the veteran having no chills, fever, 
dizziness, joint swelling, or gastrointestinal complaints, 
and said he was sleeping well.  The abdomen had normal 
sounds, was soft, nontender and had no hepatosplenomegaly or 
masses.  There was a normal mental status examination, normal 
strength and sensation, and normal gait and balance.  
Laboratory work was negative for findings showing malarial 
parasites in the blood.

At his December 2001 VA examination, the veteran reported 
that while in Korea he was given a suppressant medication 
prophylactically for malaria.  Following his discharge, he 
indicated that he presented with symptoms of malaria for 
which he was treated.  He reported that he had no treatment 
or symptoms for many years.  The impression was inactive 
malaria.  The VA examiner noted that none of the records from 
the veteran's private physician were available and would 
contact the private physician to furnish results of liver and 
spleen scans or hepatic function tests.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's malaria has been evaluated by the RO as 0 
percent (noncompensable) disabling under Diagnostic Code 
6304.  Under this code, an active disease warrants a 100 
percent rating.  The diagnosis of malaria must be confirmed 
by the presence of malarial parasites in blood smears; 
thereafter, residuals of malaria such as liver or spleen 
damage are to be rated under the appropriate system.  38 
C.F.R. § 4.88b, Diagnostic Code 6304.




Based upon a review of the evidence, it is found that a 
compensable rating is not warranted.  In this regard, at no 
time during the pendency of this appeal has competent 
evidence of active malaria been presented.  Medical records 
from the veteran's private physician and the VA examination 
dated in December 2001 show no medical evidence of active 
malaria.  The veteran reported at the December 2001 VA 
examination that he had had no treatment or symptoms of 
malaria for many years.  Thus, the evidence indicates that 
the veteran does not suffer from active malaria or residuals 
of malaria.  

In every instance where the rating schedule does not provide 
a 0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  As 
the minimum schedular requirements for a compensable rating 
for malaria have not been met under the criteria, a 
compensable rating for malaria is not warranted.

The doctrine of reasonable doubt has been considered, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to service connection for a skin disability of 
the feet and hands (claimed as jungle rot) is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable evaluation for service connected 
malaria is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

